Exhibit 10.1

Amendment No. 2 to the Contract

regarding a Line of Credit

The following amendment to the loan contract dated July 29/August 26, 2003, most
recently amended by the amendment dated 06/13/2007, for a line of credit is
concluded

between

Sonic Innovations GmbH

Mexikoring 33

22297 Hamburg

- hereinafter referred to as the “Borrower”

and

Commerzbank AG

Hamburg Branch

Ness 7 – 9

20457 Hamburg

- hereinafter referred to as the “Bank”

1. Amendments

1.1 The passage Collateral of the loan contract is amended as follows:

The Bank receives the following collateral from a third party:

 

  •  

absolute guarantee of EUR 2,750,000.00 from Sonic Innovations Inc., 2795 East
Cottonwood Parkway, Suite 660, Salt Lake City, UT 84121-7036.

The details of such collateral provision have been / will be agreed upon
conclusion of the collateral agreement.

After submission of the legally binding signed guarantee by Sonic Innovation
Inc., the release of the currently valid Stand-by Letter of Credit by Wells
Fargo Bank N.A. will take place.



--------------------------------------------------------------------------------

1.2 The passage Interest of the loan contract is amended as follows:

Any utilization in a current account (current account loan) in Euro is currently
and until further notice charged an interest rate of 9.75 % per annum.

For utilization in the form of cash advance payments, the Bank charges the
borrower, during each fixed interest period, interest in the amount of the
EURIBOR determined two bank working days from the beginning of the fixed
interest period plus a margin of 4.00% per annum for each utilization. The Bank
will notify the Borrower about the corresponding interest rate immediately after
its determination.

EURIBOR is the interest rate displayed on the “EURIBOR” Reuters page or a
corresponding successor page, which replaces the “EURIBOR” page for draws from
euro money market loans with comparable term, at 11 a.m. Brussels local time on
the second bank working day prior to the first day of each term. In the event
that the EURIBOR cannot be determined two bank working days prior to the first
day of the term of a money market loan, the Bank will use as a basis, in place
of the EURIBOR for the applicable term of a money market loan, the arithmetic
average of such interest rates as it obtains from three banks selected by the
Bank and participating in the quoting of EURIBOR (EURIBOR panel), for euro
deposits with comparable term and comparable amounts, and the Bank will charge
the Borrower for the applicable term said arithmetic average plus the margin
stipulated in the loan agreement, even if less than three banks supply an
interest rate.

Interest for draws in EUR is calculated on the basis of the international
interest method with calendar days / 360 interest days per annum. It is due at
the end of each term.

1.3 The passage Covenant will be incorporated as a new passage in the loan
contract:

Other covenants

During the term of this line of credit contract, the Borrower is obligated,

 

  •  

not to provide to the Bank collateral which is worse than that provided to other
lenders with loans of comparable term, as regards pledging of collateral and
agreements of other loan conditions (particularly in adhering to, or,
respectively, maintaining certain business or financial relationships or key
figures). If the Borrower pledges to other lenders collateral, which is better
than that provided to the Bank, the Bank shall be allowed to participate in said
collateral in advance or at the same time and at equal priority, or the Bank
shall be provided collateral of the same value and priority. The Borrower shall
also offer in advance a conversion against corresponding collateralization to
the Bank for its loans, for conversions of short-term unsecured loans into
long-term secured loans. If the Borrower wishes to arrange key figures with
other financial institutions, which would place them in better standing than the
Bank, the Borrower shall offer the Bank a supplemental agreement, by which the
Bank is granted the same standing with regard to the key figures as the other
financial institutions.



--------------------------------------------------------------------------------

  •  

not to grant third parties any security interests (such as, for instance, liens
on movables, claims, rights, security ownership of claims, rights or property)
in parts or for the totality of the Borrower’s current and future floating
assets (particularly customer claims and stock inventories), or the obligation
to accept such securities rights. Upon request by the Borrower, the Bank shall
release the Borrower from this obligation, if the Borrower provided to the Bank
for the claims from the loan an acceptable collateral, whose realizable value is
equivalent to the total value of the claims that are to be secured.

Furthermore, an important prerequisite for granting the loan is that the current
shareholder interest of Sonic Innovations Inc. in the Borrower at a level of
100 % of its nominal capital / authorized capital will neither be reduced nor
completely abandoned during the entire term of the present loan relationship.
The Borrower is obligated to immediately inform the Bank if aforementioned
shareholder interest is reduced or completely abandoned.

If the shareholder interest of Sonic Innovations Inc. in the Borrower is reduced
to less than 100 %, or is completely abandoned, the Bank is entitled to request
the provision or enhancement standard banking collateral in order to secure the
claims of the Bank from the present loan contract. If within an adequate period
of time set by the Bank, the Borrower does not fulfill this obligation for
additional collateralization, the Bank is entitled to terminate the present loan
contract without prior notice. Further rights to which the Bank is entitled
according to its General Terms and Conditions or other agreements remain
unaffected.

If the aforementioned obligations are not met by the Borrower and/or if the
aforementioned agreed key figures were not attained, or if the adherence to said
key figures was not confirmed at all or not confirmed in a timely manner by
submitting corresponding documentation, the Bank shall set a deadline for the
Borrower to take remedial action with respect to this violation of contract, to
the extent as such remedial action could be taken within 30 days by a prudent
businessman. If such a deadline for remedial action is not set, or expires
without any result, the Bank is initially entitled to request the Borrower to
provide or strengthen standard banking collateral in order to secure the claims
of the Bank based on the present loan contract. Further rights to which the Bank
is entitled according to the present contract, its General Terms and Conditions,
or other agreements remain unaffected.

2. Other agreements

All other agreements of the loan contract dated July 29/August 26, 2003 as well
as any amendments continue to apply without change.

3. Period of Validity of the Bank’s Offer / Realization of amendment

The Bank is bound to the offer proposed in this amendment until 05/30/2008.



--------------------------------------------------------------------------------

The above amendment to the Contract for Line of Credit dated July 29/August 26,
2003 together with any other amendments becomes legally binding after it is
signed by the Bank, and after submission to the Bank of the countersigned
original of the amendment signed in a legally binding way by the Borrower,
however at the earliest on the day that follows the last day of the term of the
previous loan.

Insofar as no sales tax is due for the settlement of banking services, these are
exempt from sales tax in accordance with Article 4, Section 8 of UStG [Sales Tax
Act]. The VAT ID No. of Commerzbank AG is DE 114 103 514. The invoice number is
2006180350.

 

Hamburg, 05/27/2008           /s/ Commerzbank AG     (Commerzbank AG Hamburg
Branch)

 

Salt Lake City, Utah, 5/28/2008     /s/ Michael M. Halloran (Location, date)    
(Sonic Innovations GmbH)

The foregoing is a fair and accurate English translation of the referenced
document.

 

SONIC INNOVATIONS, INC. /s/ Michael M. Halloran Michael M. Halloran Vice
President and Chief Financial Officer